Dissenting Opinion by
Judge Rogers :
I must respectfully dissent. The Board denied unemployment compensation benefits to one who was discharged from his work for exercising his right of freedom of speech guaranteed by the First Amendment of the Constitution of the United States without a showing of a compelling State interest justifying its action.
The United States Supreme Court has written:
For at least a quarter-century, this Court has made clear that even though a person has no ‘right’ to a valuable governmental benefit and even though the government may deny him the benefit for any number of reasons, there are some reasons upon which the government may not rely. It may not deny a benefit to a person on a basis that infringes his constitutionally protected interests — especially, his interest in freedom of speech.
Perry v. Sinderman, 408 U.S. 593, 597 (1972).
In Sherbert v. Verner, 374 U.S. 398 (1963), the Court applied this declaration of fundamental principle to overturn a state’s denial of unemployment compensation benefits to a claimant who invoked another right guaranteed by the First Amendment when she was discharged from her employment because she refused to work on Saturday, the Sabbath day of her faith. The following language of Sherbert v. Verner, supra, provides the guidelines by which we must reach judgment in this ease:
*508In Speiser v. Randall, 357 U.S. 513, 2 L.ed. 2d 1460, 78 S.Ct. 1332, we emphasized that conditions upon public benefits cannot be sustained if they so operate, whatever their purpose, as to inhibit or deter the exercise of First Amendment freedoms. We there struck down a condition which limited the availability of a tax exemption to those members of the exempted class who affirmed their loyalty to the state government granting the exemption. While the State was surely under no obligation to afford such an exemption, we held that the imposition of such a condition upon even a gratuitous benefit inevitably deterred or discouraged the exercise of First Amendment rights of expression and thereby threatened to ‘produce a result which the State could not command directly.’ 357 U.S. at 526. ‘To deny an exemption to claimants who engage in certain forms of speech is in effect to penalize them for such speech.’ Id. 357 U.S. at 518.
We must next consider whether some compelling state interest enforced in the eligibility provisions of the South Carolina Statute justifies the substantial infringement of the appellant’s First Amendment right. It is basic that no showing merely of a rational relationship to some colorable interest would suffice; in this highly sensitive constitutional area, ‘ [o]nly the gravest abuses, endangering paramount interest, give occasion for permissible limitation,’ Thomas v. Collins, 323 U.S. 516, 530. . . .
374 U.S. at 405, 406. Hence, unemployment compensation may not be denied to a claimant discharged from his employment for exercising a freedom protected by the First Amendment unless the state shows a compelling interest served by its action.
*509The majority’s opinion first seems to say that Mr. Bala’s letter to Senator Harris’s campaign manager was entitled to a somehow limited protection either because it was an expression of personal pique or because it was uttered in private. Neither consideration limits the extent of First Amendment rights. However motivated, the communication clearly expresses Mr. Bala’s opinion concerning the qualifications of a candidate for the Presidency — “I was to go to Atlanta this coming week, to discuss Penna. strategy with the Carter people. My minister convinced me to work with the Harris campaign instead. Tell Harris to hoard his money for another State, he can truly kiss Pennsylvania goodbye.” That Mr. Bala may have spoken in anger is of no moment. We have made in this country a “profound national commitment to the principle that debate on public issues should be uninhibited, robust, and wide-open, and that it may well include vehement, caustic, and sometimes unpleasantly sharp attacks on government and public officials.” New York Times Co. v. Sullivan, 376 U.S. 254, 270 (1964). Nor does the privacy of the setting for the communication strip it of protection. In Givhan v. Western Line Consolidated School District, 99 S.Ct. 693 (1979), the Court concluded that a school employee’s privately uttered demands on a superior in insulting, hostile, loud and arrogant manner were entitled to First Amendment protection. Mr. Justice Rehnquist wrote for a unanimous court:
The First Amendment forbids abridgement of the ‘freedom of speech’. Neither the Amendment itself nor our decisions indicate that this freedom is lost to the public employee who arranges to communicate privately with his employer rather than to spread his views before the public. We decline to adopt such a view of the First Amendment.
Id. at 696-97.
*510Mr. Bala’s letter was about a candidate for office. Concerning such, the Supreme Court in Buckley v. Valeo, 424 U.S.. 1, 14 (1976), has recently written:
Discussion of public issues and debate on the qualifications of candidates are integral to the operation of the system of government established by our Constitution. The First Amendment affords the broadest protection to such political expression in order 'to assure [the] unfettered interchange of ideas for the bringing about of political and social changes desired by the people.’ . . . Although First Amendment protections are not confined to 'the exposition of ideas,’ Winters v. New York, 333 U.S. 507, 510, 92 L.Ed 840, 68 S.Ct. 665 (1948), ‘there is practically universal agreement that a major purpose of th[e] Amendment was to protect the free discussion of governmental affairs, ... of course includ[ing] discussions of candidates. . . .’
In any event, the majority, despite its misgivings, seems to have concluded that Mr. Bala’s speech was entitled to First Amendment protection. It then, without stating any reason for doing so, analogizes this case “to cases addressing the issue of freedom of speech within the context of public employment” and proceeds to balance "the interest of the Commonwealth in maintaining the fund against Bala’s interest in conveying his message.” Mr. Bala was not a public employee and a simple balancing of the interests of Mr. Bala and the State was inappropriate. As the majority indeed notes, Mr. Justice Thurgood Marshall wrote in Pickering v. Board of Education, 391 U.S. 563, 568 (1968), “it cannot be gainsaid that the State has interests as an employer in regulating the speech of its employees that differ significantly from those it possesses in connection with regulation of the speech of the citizenry in general.”
*511As Sherbert v. Verner, supra, clearly teaches, the State’s reinforcement of the employer’s infringement of Mr. Bala’s right of speech conld only be justified by the showing of a compelling state interest for so doing. The only state interest alluded to by the majority is the concern that the Unemployment Compensation Fund not be dissipated. This same consideration was advanced in Sherbert v. Verner, supra, and disposed of by the observation that it was highly doubtful that evidence of the dilution of the Fund would warrant an infringement of First Amendment rights and even if it did, the state would have further to demonstrate that no alternative forms of regulation would combat such abuses.
Finally, we note that the only state appellate courts which, so far as we have been able to ascertain, have been confronted by the issue of this case, have held that compensation could not be denied employees who are unemployed by reason of the exercise of their liberty of expression. In California, where hair style is considered an expression of personality, it is held that unemployment compensation may not be denied to persons discharged on this account. King v. California Unemployment Insurance Appeal Board, 25 Cal. App. 3d 199, 101 Cal. Rptr. 660 (1972); Thornton v. Department of Human Resources Development, 32 Cal. App. 3d 180, 107 Cal. Rptr. 892 (1973). In DeGrego v. Levine, 46 A.D.2d 253, 362 N.Y.S. 2d 207 (1974), aff’d, 39 N.Y. 2d 188, 383 N.Y.S. 2d 250 (1976), unemployment benefits were held to have been improperly denied a worker who was discharged when he insisted on wearing a button bearing political comment.
I would reverse and remand the record for computation of benefits.
Judges Crxjmlish, Jr. and Craig join in this dissent.